IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

THE STATE OF WASHINGTON,                  )      No. 78978-3-I
                                          )
                          Respondent,     )
                                          )
                 v.                       )      ORDER WITHDRAWING AND
                                          )      SUBSTITUTING OPINION
MALEK KALID PTAH,                         )
                                          )
                          Appellant.      )

       The panel has determined that the opinion filed on June 1, 2020 should be

withdrawn and a substitute opinion filed to correct a typo on page 12. Now,

therefore, it is hereby

       ORDERED that the opinion filed on June 1, 2020 shall be withdrawn and a

substitute unpublished opinion shall be filed.